Citation Nr: 1622704	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-45 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2016, the Veteran testified at a Board hearing.  The record was left open for 60 days for the submission of additional evidence.  In April 2016, the Veteran contacted VA and asked for additional time to submit evidence.  No additional evidence has been received.  In light of the remand, the Veteran will have further opportunity to submit additional evidence.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that that his current back condition is the result of an injury or injuries sustained while in service.  

The Veteran has recounted several incidents where he injured his back.  During a May 2009 VA examination for his back, the Veteran recalled spraining his back while pulling on a rusted hatch.  In a September 2010 statement, the Veteran himself reported he was injured during combat operations and was sent to an Army field hospital for a week before returning to duty.  A May 2009 statement from the Veteran also recounts that an injury to his back was incurred in Iraq and that he was moved to a field hospital before eventually being sent back to combat operations.  

Moreover, the Veteran's service treatment records reveal other incidents of back injury.  An October 1992 treatment note describes the Veteran as having a history of back problems since 1990 when another soldier fell on him while stationed in Germany.  Additionally, a January 1992 service treatment note describes low back pain existing for one and a half years following catching a falling 1000 pound generator.  Yet another January 1992 service treatment note describes this same incident, states that it occurred in August of 1990, and that the Veteran had several orthopedic evaluations of his back in Europe.  This incident in 1990 seems also to be referenced in a May 1991 treatment note that described the Veteran's low back pain having at that time existing over one year in, and re-injured while in Operation Desert Storm.  Thus, other in-service injuries are raised by the record.

The Board notes that at this time, the service treatment records relating to a back injury sustained while catching a heavy falling object have not been associated with the record.  A January 1992 service treatment note indicates the Veteran was seen by an orthopedist in Germany for this injury.  These records should be obtained.  Similarly, the Veteran has repeatedly recounted being hospitalized at a field hospital during Operation Desert Storm.  The RO should also attempt to obtain these records.  The Board further notes the Veteran's service treatment records are absent his report of medical examination at separation.  Thus, the Board finds that attempts to retrieve all service treatment records not currently associated with the claims file should be made.

Additionally, in light of the remand, updated VA and private treatment records should also be obtained as the Veteran has indicated he has received treatment at multiple VA Medical Centers (VAMCs) (Battle Creek, Louisville, and Lexington) and a Dr. King.

Furthermore, after attempts to obtain these outstanding records are made, the Veteran should then be scheduled for a new VA examination for his back disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any service treatment records not already of record, to specifically include any orthopedic treatment the Veteran may have received while stationed in Europe, any records of treatment at any field hospitals during Operation Desert Storm, and the Veteran's report of medical examination at separation, and associate them with the claims file.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Obtain any relevant VA and private treatment records that have not already been associated with the claims file (including from the Battle Creek, Louisville and Lexington VAMCs, and from Dr. King).

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional in connection with the claim.  The entire claims file should be reviewed by the examiner.

The examiner should identify any current back disability.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's back disability had its onset during service, or is otherwise related to, service.

The examiner should consider the various theories of in-service injury to the back reported by the Veteran and raised by the service treatment records.

A complete rationale or explanation should be provided for each opinion reached.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

